Case 0:21-mj-06405-LSS Document 1 Entered on FLSD Docket 07/09/2021 Page 1 of 13

AO 91 (Rey.-08/09) -Criminal. Complaint

UNITED STATES DISTRICT COURT
for the
Southern District.of Florida.

 

United States of America )
Vv. )
GERALDA ADRIEN and. ) Case No. 21-6405-SNOW

WOOSVELT PREDESTIN, )
)

)

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to.the.best of my knowledge and belief.
On or about the date(s) of | March 2018, through June 2021 _ in the county of _Broward, West Palm Beach in the

 

Southern District of Florida , the defendant(s) violated:
Code Section. Offense Description

18 US.G. § 1349 Conspiracy to Commit Mail Fraud and Wire. Fraud

This criminal complaint is based on these facts:
See attached Affidavit.

® Continued on the attached sheet. —_
Ly GO oO
, “ “~ a .

a
“ ‘Complainant's signaturé

Thomas P. Clark, Special. Agent, FBI
Printed name and title

Sworn to before me telephonically.

Date: July 9, 2024 Kheurevre J brew)

ves Judge’s.signature

City and state: Fort Lauderdale, Florida Lurana S: Snow, United States Magsitrate Judge
Printed name.and title
Case 0:21-mj-06405-LSS Document 1 Entered on FLSD Docket 07/09/2021 Page 2 of 13

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Thomas P. Clark, being first duly sworn, hereby depose and state as follows:
INTRODUCTION

1, I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI). I have
been a Special Agent with the FBI for approximately three and one-half years. I am currently
assigned to the Miami Division. In this capacity, I am authorized to conduct investigations into
criminal violations committed against the United States, including, but not limited to health care
fraud, wire fraud, and mail fraud. I am authorized to apply for and execute arrest warrants for
offenses enumerated in Titles 18 and 42 of the United States Code, and to execute search warrants.

2. As an FBI agent, J have participated in numerous health care fraud investigations,
and have received training in investigating financial crimes, including Medicare and insurance
fraud.

3. The facts set forth in this affidavit are based upon my personal observations, my
training and experience, discussions with other law enforcement agents and officers, documents
and records that were collected and reviewed in the course of this investigation, information that
was obtained from witnesses, and reports prepared by individuals familiar with the subject of this
affidavit. This affidavit is intended merely to show that there is sufficient probable cause for the
requested warrant and does not purport to set forth all my knowledge of the investigation into this
matter. Unless specifically indicated otherwise, all conversations and statements described in this
affidavit are related in substance and in part only.

4, This Affidavit is written in support of a criminal complaint charging GERALDA

ADRIEN (ADRIEN) and WOOSVELT PREDESTIN (PREDESTIN) with conspiracy to commit
' 1
Case 0:21-mj-06405-LSS Document 1 Entered on FLSD Docket 07/09/2021 Page 3 of 13

mail fraud and wire fraud, in violation of 18 U.S.C. § 1349.

5. Specifically, agents assigned to the FBI and Department of Health and Human
Services — Office of Inspector General (HHS-OIG) have conducted an investigation into Docu-
Flex, Powerfulu, and related individuals/entities, including ADRIEN, PREDESTIN, Nursing
School #1, and Nursing School #2. The investigation revealed that ADRIEN and PREDESTIN
committed mail and/or wire fraud by working together and in concert with others to sell fraudulent
diplomas and college transcripts to individuals indicating that said individuals completed the
necessary courses and/or clinicals to obtain nursing degrees.Furthermore, ADRIEN, PREDESTIN,
and others coached these individuals to pass the nursing board exam. For the reasons set forth
below, there is probable cause to believe that ADRIEN, and PREDESTIN conspired to commit

mail fraud and wire fraud, in violation of 18 U.S.C. § 1349.

BACKGROUND

A. Relevant Entities and Individuals

6. According to records from the Florida Secretary of State, Docu-Flex & More, LLC
(Docu-Flex), is a limited liability company incorporated on or about February 13, 2020, under the
laws of the State of Florida, with its primary business address located at 3601 W Commercial
Blvd., Suite 14, Fort Lauderdale, FL 33309. According to public documents, Docu-Flex is
managed by ADRIEN. According to Docu-Flex’s website, its core services include level 2
background checks, notary services, CPR classes, resume building, and JT Solutions for anyone
whose profession requires clearance. During surveillance operations, individuals were observed
walking between Suite 14 and Suite 15 of 3601 W Commercial Blvd, Fort Lauderdale, Florida
33309.

7. According to records obtained from the Florida Secretary of State, Powerfulu
2
Case 0:21-mj-06405-LSS Document 1 Entered on FLSD Docket 07/09/2021 Page 4 of 13

Health Care Services LLC (Powerfull ) is a limited liability company incorporated under the laws
of the State of Florida on or about November 17, 2014, with the same primary business address
shared by Docu-Flex. According to these state public records, ADRIEN serves as Powerfulu’s
President. On its public Facebook page, Powerfulu advertises itself as a group of nurses and
doctors who want to empower men and women by helping them to become health care providers.

8. PREDESTIN is a resident of Broward County, Florida, who works at Docu-Flex/
Powerfulu and assists ADRIEN with facilitating students to acquire fraudulent nursing licenses.

9, According to records obtained from the Florida Secretary of State, Nursing School
#1 was a limited liability company incorporated on or about April 11, 2016, under the laws of the
State of Florida, with its primary business address located in Palm Beach County, Florida.
According to the same documents, J.N. serves as Nursing School #1’s President. G.R. is
purportedly Nursing School #1’s registrar.

10. Nursing School #1 was licensed by the Florida Board of Nursing as a nursing
education program on or about June 22, 2012. Its license was terminated on or about May 2, 2017,
due to its students’ low passage rate by state certification agencies.

11. According to records obtained from the Florida Secretary of State, Nursing School
#2 is a limited liability company incorporated on or about May 22, 2006, under the laws of the
State of Florida, with its primary business address located in Broward County, Florida. According
to the same documents, E.S. serves as Nursing School #2’s President.

12. Nursing Schoo! #2 has had multiple licenses issued by the Florida Board of Nursing
since approximately 2013, two of which are no longer active. Nursing School #2’s current license
was placed on probationary status on or about January 21, 2020, due to its students’ low passage

rate by state certification agencies.
Case 0:21-mj-06405-LSS Document 1 Entered on FLSD Docket 07/09/2021 Page 5 of 13

13. P.N. is a resident of Maryland who worked with ADRIEN and others to facilitate
the acquisition of fraudulent nursing diplomas and transcripts.

B. Background on Becoming a Registered Nurse or Licensed Practical Nurse

14. According to the National Council of State Boards of Nursing, components of
licensure to be a Registered Nurse (RN) or a Licensed Practical Nurse (LPN) include verification
of graduation from an approved pre-licensure nursing program, verification of successful
completion of the National Council Licensure Examination (NCLEX) also known as “the board
exam” or “the boards”, and in some states a criminal background check.!

15. Boards of Nursing were established to protect the public’s health by overseeing and
assuring the safe practice of nursing. Boards of Nursing in U.S. states and territories were created
to protect the public from the unsafe, incompetent, or unethical practice of nursing. Boards of
Nursing achieve this mission by establishing the standards for safe nursing care and issuing
licenses to practice nursing. Once a license is issued, the Boards of Nursing hold licensees to
provisions defined in state/territorial laws and, when necessary, act against the licenses of those
nurses who have exhibited unsafe nursing practice.

16. | The purpose ofa professional license is to protect the public from harm by setting
minimal qualifications and competencies for safe entry-level practitioners. Nursing is regulated
because it is one of the health professions that poses a risk of harm to the public if practiced by
someone who is unprepared and/or incompetent.?

17. _ State/territorial legislatures enact Nurse Practice Acts that define how nursing is

 

' See https://www.ncsbn.org/licensure.htm.

* See https://www.ncsbn.org/Nursing_Licensure.pdf
4
Case 0:21-mj-06405-LSS Document 1 Entered on FLSD Docket 07/09/2021 Page 6 of 13

regulated in their jurisdiction. In the State of Florida, the Nurse Practice Act falls under Florida
Statute Chapter 464. According to Florida’s Nurse Practice Act, an approved pre-licensure
program’s curriculum must consist of:

a. At least fifty percent clinical training for a practical nursing education
program, an associate degree professional nursing program, or a professional diploma nursing
education program.

b. The professional or practical nursing curriculum plan documents clinical
experience and theoretical instruction in medical, surgical, obstetric, pediatric, and geriatric
nursing. A professional nursing curriculum plan shall also document clinical experience and
theoretical instruction in psychiatric nursing. Each curriculum plan must document clinical
training experience in appropriate settings that include, but are not limited to, acute care, long-
term care, and community settings.

c. The professional or practical nursing education program provides
theoretical instruction and clinical application in personal, family, and community health concepts;
nutrition; human growth and development throughout the life span; body structure and function;
interpersonal relationship skills; mental health concepts; pharmacology and administration of
medications; and legal aspects of practice. A professional nursing education program must also
provide theoretical instruction and clinical application in interpersonal relationships and leadership
skills; professional role and function; and health teaching and counseling skills.

18. The Nurse Licensure Compact increases access to care while maintaining public
protection at the state level. Under the Nurse Licensure Compact, nurses can practice in other
Nurse Licensure Compact states, without having to obtain additional licenses. Approximately 35

states have enacted Nurse Licensure Compact legislation, including Florida and Maryland.
5
Case 0:21-mj-06405-LSS Document 1 Entered on FLSD Docket 07/09/2021 Page 7 of 13

PROBABLE CAUSE THAT CRIMES WERE COMMITTED

19. In March 2019, the FBI field office located in Baltimore, MD (FBI Baltimore)
received information from a confidential witness that P.N. and others were selling fraudulent
nursing diplomas and transcripts. During the investigation, a confidential human source (CHS 1),
who has proven to be credible and reliable, purchased a fraudulent diploma and transcript from
P.N. affiliated with Nursing School #1 for approximately $17,000. CHS 1 was later directed to
travel to Florida to be fingerprinted at the Docu-Flex/Powerfulu offices.

20. FBI Baltimore also learned that ADRIEN was the point of contact for Florida
residents interested in purchasing fraudulent documents. An FBI undercover employee (UCE 1),
posing as an interested Florida resident, subsequently arranged to meet with ADRIEN.

21. On or about March 18, 2021, UCE 1 met with ADRIEN at the Docu-
Flex/Powerfulu offices. During the meeting, ADRIEN explained to UCE 1 that a typical RN
program consists of twenty-two months in school, or four years at a big university. ADRIEN
further explained that she processes students through a nursing school that is on probation or
closed, making it appear as if they attended the school for some period. Furthermore, ADRIEN
advised UCE 1 that if he/she purchased a nursing degree through ADRIEN, she could also provide
him/her with a “review” course that she offers to help students “get the knowledge together” so
they can pass the nursing boards.

22. | ADRIEN expressed to UCE | that if he/she was willing to move fast, and put down
a deposit, she could get his/her diploma from Nursing School #1, which had already closed down
and had only a few more available slots. If not, UCE 1 would have to get his/her diploma from the

new school, Nursing School #2, which would cost more money and take approximately three to
Case 0:21-mj-06405-LSS Document 1 Entered on FLSD Docket 07/09/2021 Page 8 of 13

four weeks for the documents. The total cost for the Nursing School #1 diploma would be
approximately $16,000, the balance of which would be paid when the diploma was ready.
ADRIEN recommended that UCE 1 take the board exam in New York, as that state allows for
unlimited attempts to pass. ADRIEN offered to fill out the application for the boards for UCE 1
and offered to complete two continuing education unit classes (Infection Control and Child Abuse)
via ceufast.com on his/her behalf, which were mandatory to apply for the New York boards. 3
ADRIEN used the computer in her office to create an account for UCE 1 on ceufast.com, using
his/her email address. ADRIEN assigned password “123456”.

23. | ADRIEN showed UCE 1 a photo of another student’s fraudulent Nursing School
#1 diploma on the cellular telephone in her possession to demonstrate its authenticity.

24. UCE 1 paid ADRIEN $3,000 cash and provided a money order for $1,000 (totaling
$4,000) as his/her down payment for the diploma and transcripts. UCE 1 also paid additional fees
for a review book and the continuing education unit courses. UCE 1 filled out an admissions
application for Nursing School #1 and was directed by ADRIEN to back-date it as though it was
filled out on or about June 27, 2016, a date which ADRIEN arrived at after reviewing a notebook
from her desk.

25.  UCE 1 subsequently worked with PREDESTIN to fill out an application for
licensure through the state of New York. When asked what nursing school to enter on the
application, PREDESTIN instructed UCE | to “leave this for me.”

26. After completing the applications, ADRIEN advised UCE 1 that the diploma and

transcripts would be ready in approximately two weeks, at which time UCE 1 would have to pay

 

> CEUfast, Inc. is accredited as a provider of continuing nursing education by the American Nurses
Credentialing Center's Commission on Accreditation and is accessible via ceufast.com.

7
Case 0:21-mj-06405-LSS Document 1 Entered on FLSD Docket 07/09/2021 Page 9 of 13

co

the remaining balance of $16,000. She further advised that UCE 1 would have to complete a
background check at that time.

27. | Onor about March 20, 2021, PREDESTIN contacted UCE 1 via cellular telephone.
PREDESTIN called to acquire UCE 1’s mailing address. UCE 1 texted PREDESTIN the
information.

28. On or about March 31, 2021, UCE 1 returned to the Docu-Flex/ Powerfulu offices
after being notified by ADRIEN, via her cellular phone, that his/her documents were ready. When
UCE 1 arrived, ADRIEN provided him/her with a diploma indicating UCE 1’s completion of an
Associate Degree in Science of Nursing from Nursing School #1, dated June 29, 2018. The
diploma contained J.N.’s signature, listing her as Campus President. ADRIEN also produced a
fraudulent transcript, reflecting that from June 27, 2016 through June 29, 2018, UCE 1 had
completed approximately 72 credit hours and achieved a grade point average of 3.4. The transcript
was signed by G.R., the registrar at Nursing School #1.

29. During a conversation about other individuals who conducted similar schemes,
ADRIEN implied that she must be careful to avoid getting into trouble, stating “I don’t play with
my license because anybody can go after me. If anybody called the board of nursing, I’m in big
trouble. I have to get a lawyer to defend me. So I cannot fuck with nobody’s money I can’t, I
can’t.” During the same conversation, ADRIEN also suggested she has students who purchase
degrees from outside of Florida, stating she has “a lot of people all over the place.”

| 30. UCE 1 paid the remainder of his/her $16,000 fee in cash (a balance of
approximately $12,000). He/she also filled out a “Docu-Flex & More Fingerprinting Applicant
Registration” form and was subsequently fingerprinted by PREDESTIN using a digital fingerprint

device attached to a black Dell laptop.
Case 0:21-mj-06405-LSS Document 1 Entered on FLSD Docket 07/09/2021 Page 10 of 13

31. | ADRIEN instructed UCE 1 to contact her in three weeks, following submission of
the background check, when ADRIEN would schedule UCE 1 to complete the board exam.

32. On or about April 8, 2021, the New York State Education Department received
UCE 1’s application for licensure packet via mail or other interstate carrier. It included the
application for licensure, notarized by G.R, two certificates from CEUFast Inc. (with completion
dates of March 18, 2021, the same date when UCE]1 first met with ADRIEN), and a certification
of completion from CEUFast Inc. The certificates were for completing two courses—Child Abuse:
New York Mandated Reporter Training and Infection Control and Barrier Precautions.

33. The New York State Education Department also provided lists of hundreds of
graduates of Nursing School #1 and Nursing School #2 who had applied to take the New York
state board exam. In addition to large amounts of cash deposits, one of the financial accounts for

Powerfulu shows checks deposited from various individuals, some with memo lines reading

29 66 99 66

“review,” “tuition,” “school,” “1st installment,” or “school payment.” A number of these
individuals are included on the list of graduates provided by NYSED, some of whom are listed as
having passed the New York State Board Exam. Based on my training and experience, I know that
these individuals are likely working in medical facilities, under false pretenses, under whose
provider numbers claims are being submitted to healthcare benefit programs.

34, On or about May 18, 2021, a second CHS (CHS 2), who has proven to your affiant
to be credible and reliable, met with ADRIEN at Docu-Flex/Powerfulu and paid her approximately
$5,000 cash as a down payment for a fraudulent degree.

35. On or about June 12, 2021, a third CHS (CHS 3), who has proven to your affiant to
be credible and reliable, was introduced to ADRIEN and PREDESTIN by CHS 2 via group text

message. CHS 3 advised ADRIEN and PREDESTIN via text message that he/she sought to obtain
9
Case 0:21-mj-06405-LSS Document 1 Entered on FLSD Docket 07/09/2021 Page 11 of 13

a RN degree/certification in the same manner as CHS 2. CHS 3 advised he/she had no medical
experience. ADRIEN and PREDESTIN told CHS 3 that this would not be a problem and that they
could assist him/her with obtaining an RN degree/certification. ADRIEN and PREDESTIN agreed
to meet CHS 3 at Docu-Flex/Powerfulu on or about June 15, 2021.

36. On or about May 10, 2018, E.N. made a payment of $4,500 to GERALDA
ADRIEN via personal check # 104 from his/her account # xxxxxxxxx22794 at South Florida
Educational FCU. On May 11, 2018, check # 104 was deposited into TD Bank account # xxx-
xxx8722 belonging to Powerfulu Healthcare Services LLC.

37. According to records provided by the New York State Board of Nursing, E.N.
received his/her Associates Degree in Nursing from Nursing School #1 on December 1, 2017.
E.N. received his/her license to become a Registered Nurse from the New York Board of Nursing
on December 17, 2018.

38. In May 2017, Nursing School # 1 received a notice of termination of their license
from the State of Florida Board of Nursing. On September 15, 2017, Nursing School #1 was
granted an Order for Extension of Licensure by the State of Florida Commission for Independent
Education. As a condition of the Extension of Licensure, Nursing School #1 was required to
provide a list of all students enrolled at that time, including the names , addresses, email addresses,
program hours completed, and anticipated graduation date of all students enrolled in Nursing
School #1 current to that time. This list contained information pertaining to 77 students. The State
of Florida Commission for Independent Education decreed that only the students enrolled at that
time would be permitted to complete the program and receive their Nursing Degrees from Nursing
School #1.

39. E.N. was not one of the students on the list provided to the State of Florida
10
Case 0:21-mj-06405-LSS Document 1 Entered on FLSD Docket 07/09/2021 Page 12 of 13

Commission for Independent Education on September 15, 2017. The degree date that E.N.
provided the. New York State Board of Nursing was December 1, 20 17, which occurred after the
date Nursing School #I’s license was restricted to allow only those students. then enrolled to
complete the program and receive their nursing degrees.

40, _ E.N. was employed by Skilled Nursing Facility #1 from in or around August 2016
through on in or around December 2020. Skilled Nursing Facility #1 was a medical facility that:
submitted claims to a healthcare benefit programs as defined by Title 18, United States Code,
Section 24(b). In November 2019, Skilled Nursing Facility #1 submitted multiple claims on behalf
of 19 patients to: Medicaid and multiple claims on bebialf of 3 patients to Medicare for.
reimbutsement: E.N. -was the R.N, who provided skilled nursing services to these.22 patients.

I. declare ‘under penalty of perjury that the foregoing is true and correct to the. best of my

knowledge and belief this Fth day of July, 2021, in Fort Lauderdale, Florida.

FURTHER AFFIANT SAYETH NAUGHT.

ao ~
THOMAS P. CLARK
Special Agent

Federal Bureau of Investigation

Swom to and subscribed before.me telephonically this 9th day of July, 2021.

Kurarna b brow

SCURANA S. SNOW
UNITED STATES MAGISTRATE JUDGE

1]
Case 0:21-mj-06405-LSS Document 1 Entered on FLSD Docket 07/09/2021 Page 13 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

No. 21-6405-SNOW

 

Criminal Complaint
USA v. Geralda Adrien, Woosvelt Predestin
/

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)? Yes X No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?__ Yes X No

3. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office prior to October 3, 2019 (Mag. Judge Jared Strauss)? Yes X No

Respectfully submitted,

JUAN ANTONIO GONZALEZ
/\_ UNITED STATES ATTORNEY

By: A [act ML Li AL

Garis OPHER J. CLARK
Assistant United States Attorney

 
